              Case 4:20-cv-00041 Document 1 Filed 05/26/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    PECOS DIVISION

BAILEY BURGESS,                                  §
  Plaintiff,                                     §
                                                 §
v.                                               §                              4:20-cv-41
                                                               CIVIL ACTION NO. _______
                                                 §
EL COSMICO, LLC, AND                             §
BUNKHOUSE GROUP, LLC,                            §
   Defendant.                                    §

                                   NOTICE OF REMOVAL

       Defendant El Cosmico, LLC removes this action from the District Court of Travis

County, Texas, to the United States District Court for the Western District of Texas, Pecos

Division. Removal is on the following grounds:

                                    STATEMENT OF THE CASE

       On April 27, 2020, Plaintiff commenced this action by filing Plaintiff’s Original Petition

with the 201st Judicial District Court of Travis County, Texas, asserting employment claims. A

copy of Plaintiff’s Original Petition is attached as Attachment A. The action was assigned Cause

No. D-1GN-20-002281.

                                              VENUE

       Venue lies in the Western District of Texas, Pecos Division, because the Plaintiff was

employed in this judicial district and division. See 28 U.S.C. § 1441(a).

                   REMOVAL IS APPROPRIATE BASED ON DIVERSITY JURISDICTION

       This Court has diversity jurisdiction over the state court action pursuant to 28 U.S.C. §

1332 because it is a civil action between citizens of different States, and the amount in

controversy    exceeds    the   sum    of   $75,000.00,    exclusive   of   costs   and   interest.
              Case 4:20-cv-00041 Document 1 Filed 05/26/20 Page 2 of 5




       Plaintiff has pleaded that she is domiciled in Jefferson County, Alabama and is therefore

not a citizen of the State of Texas.

       Defendant El Cosmico, LLC is a domestic limited liability corporation organized under

the laws of State of Texas with a principle place of business is 802 S Highland Ave, Marfa, TX

79843. Its sole member is Elizabeth Lambert, who is a citizen of Texas.

       Defendant Bunkhouse Group, LLC (“Bunkhouse”) consents to this removal. Bunkhouse

is a domestic limited liability corporation organized under the laws of State of Texas with a

principle place of business is 221 W. 6th Street, #2000, Austin, TX, 78701.        Bunkhouse’s

members are Gregory Marchbanks and William Gernstein, who are citizens of Texas.

       Complete diversity exists between the parties.

       Plaintiff states in her Petition, paragraph 8, that she is seeking monetary relief greater

than $200,000, but no more than $1,000,000.

       By her own admission, therefore, Plaintiff seeks recovery of an amount in excess of

$75,000.00, exclusive of costs and interest.

                                               TIMELY

       Pursuant to 28 U.S.C. § 1446(b), a defendant must file a notice of removal within 30 days

of receipt of the plaintiff’s first pleading, motion, or other paper from which it may be

ascertained that the case has become removable. Defendant was served with Plaintiff’s Original

Petition on May 5, 2020. See Attachments A and B. This notice of removal is filed within 30

days of receipt of the Original Petition and therefore is timely.

                         NOTICE OF REMOVAL GIVEN TO STATE COURT

       A Notice of Removal to Federal Court is being filed in the 201st Judicial District Court,

Travis County, Texas on the date of this filing with the U.S. District Court for the Western




                                                  2
            Case 4:20-cv-00041 Document 1 Filed 05/26/20 Page 3 of 5




District, Pecos Division. A copy of the Notice provided to the state court is attached as

Attachment C.

                                        JURY DEMAND

      Plaintiff has demanded a jury in the underlying state court action.

      WHEREFORE, PREMISES CONSIDERED, Defendant El Cosmico, LLC prays that the

above cause of action now pending against it in the 201st Judicial District Court of Travis

County, Texas, and bearing Cause No. D-1GN-20-002281 will be removed to this Court.

                DATED: May 26, 2020.



                                                Respectfully submitted,

                                                /s/ Carolyn Russell
                                                Carolyn Russell
                                                Texas Bar No. 24003913
                                                OGLETREE, DEAKINS, NASH, SMOAK
                                                  & STEWART, P.C.
                                                500 Dallas Street, Suite 3000
                                                Houston, Texas 77002
                                                713.655.0885
                                                713.655.0020 (fax)
                                                carolyn.russell@ogletreedeakins.com

                                                ATTORNEY-IN-CHARGE
                                                FOR DEFENDANTS




                                               3
            Case 4:20-cv-00041 Document 1 Filed 05/26/20 Page 4 of 5




                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above was forwarded on the 26th day of May
2020, pursuant to the Federal Rules of Civil Procedure:

              Rebecca C. Eisenbrey
              Christopher J. Willett
              Equal Justice Center
              510 Congress Ave., Ste. 206
              Austin, TX 78704
              reisenbrey@equaljusticecenter.org
              cwillett@equaljusticecenter.org


                                                    /s/Carolyn Russell
                                                   Carolyn Russell




                                              4
              Case 4:20-cv-00041 Document 1 Filed 05/26/20 Page 5 of 5




                                         ATTACHMENTS

Plaintiff’s Original Petition                   A

Copy of the State Court Docket Sheet            B

Copy of Notice provided to State Court          C
